Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 1 of 28 PageID: 670




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     TIMOTHY MARSH,                       1:17-cv-6939-NLH-KMW

                    Plaintiff,            OPINION

           v.

     GGB, LLC,

                    Defendant.


 APPEARANCES:

 TIMOTHY STEVEN SEILER
 ARI R. KARPF
 KARPF KARPF & CERUTTI PC
 3331 STREET ROAD, SUITE 128
 TWO GREENWOOD SQUARE
 BENSALEM, PENNSYLVANIA 19020

       Attorneys for Plaintiff.

 RALPH R. SMITH, III
 CAPEHART & SCATCHARD
 8000 MIDATLANTIC DRIVE, SUITE 300-S
 P.O. BOX 5016
 MOUNT LAUREL, NEW JERSEY 08053

       Attorneys for Defendant.

 HILLMAN, District Judge

       The Family Medical Leave Act (hereinafter, the “FMLA”), 29

 U.S.C. § 2601, allows eligible employees to take up to twelve

 weeks of medical leave per year without risk of losing their

 jobs.   Caruso v. Bally’s Atl. City, No. 16-5021, 2019 WL

 4727912, at *1 (D.N.J. Sept. 27, 2019) (Hillman, J.).
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 2 of 28 PageID: 671




 Additionally, the FMLA expressly prohibits employers from

 interfering with an employee’s use of their FMLA rights.           See

 Id.

       In this case, Timothy Marsh (“Plaintiff”), a former

 employee of GGB, LLC (“Defendant”), alleges Defendant violated

 the FMLA and interfered with his FMLA rights when it terminated

 his employment.     Plaintiff also alleges that Defendant’s actions

 violated the Americans with Disabilities Act (the “ADA”), 42

 U.S.C. § 12101, et seq., and the New Jersey Law Against

 Discrimination (“NJLAD”), N.J. Stat. Ann. (“N.J.S.A.”) 10:5-1,

 et seq.

       This matter comes before the Court on Defendant’s motion

 for summary judgment (ECF No. 33).        For the reasons that follow,

 Defendant’s motion will be granted.

                                 BACKGROUND

       The Court takes its facts from the parties’ statements of

 material fact submitted pursuant to Local Civil Rule 56.1(a).

 The Court notes disputes where appropriate.

       Defendant is in the business of manufacturing bearings.            In

 early 2010, Defendant hired Plaintiff through a temporary

 staffing agency for a non-permanent role.         In August of 2010,

 Defendant brought Plaintiff on as a permanent employee and

 tasked him with setting up and operating machinery in the



                                      2
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 3 of 28 PageID: 672




 manufacturing process.      (ECF No. 34 (“Def. SOMF”) at ¶¶3-4).

 Plaintiff was also expected to manage certain materials and

 conduct safety checks on the shop floor.

       Unfortunately, Plaintiff suffers from anxiety and major

 depression and experiences panic attacks and other disabling

 episodes that often make it difficult for him to attend work.

 See (ECF No. 37-1 (“Pl. SOMF”) at ¶¶9-10).         For these

 disabilities, Plaintiff requested and received leave benefits

 under the FMLA, and beginning on September 26, 2011, Plaintiff

 began utilizing FMLA leave, on and off, until he was terminated

 in October of 2016.     See (ECF No. 37-9) (FMLA employee leave

 tracking report summarizing Plaintiff’s leave utilization).

       Defendant maintains a robust absenteeism policy to handle

 its employees’ excused and unexcused absences.         For excused

 absences taken pursuant to the FMLA, employees are provided with

 specific instructions regarding how to use and report such

 leave.   See (Pl. SOMF at ¶13).      The process contains two steps.

 First, Plaintiff was expected to call a third-party FMLA

 administrator’s leave hotline 1 to indicate he would be absent


 1Plaintiff’s FMLA leave requests were handled by Defendant’s
 third-party FMLA administrator. (Pl. SOMF at ¶11; see Def. SOMF
 at ¶19) (the “third party administrator handled all aspects of
 an employee’s application for FMLA leave. All required
 paperwork for obtaining approval was handled by the third[-
 ]party administrator, including the making of all approval
 decisions”). While Plaintiff admits this fact in part and

                                      3
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 4 of 28 PageID: 673




 from work and was invoking use of his FMLA leave allotment.

 (Def. SOMF at ¶18).     Second, when Plaintiff was going to be

 absent, for any reason, he was expected to call a hotline

 maintained by Defendant so Defendant could manage staffing and

 track attendance.     (Def. SOMF at ¶15).     Plaintiff was aware of

 these requirements and complied with them.         (Pl. SOMF at ¶13)

 (“In calling out for FMLA, Mr. Marsh would both call into

 Defendant’s third party FMLA administrator, as well as

 Defendant’s own hotline to report that his absence, stating that

 he was using the day, or part of the day, under the FMLA.”).

       Under Defendant’s absenteeism policy, one major difference

 between excused and unexcused absences is that employees are

 assessed a certain number of points associated with unexcused

 absences from work. 2    (Def. SOMF at ¶¶7-8, 11, 13).       Employees



 denies it in part, Plaintiff’s denial is simply an attempt to
 supplement the fact asserted and does not, in any way, disprove
 it. As such, the Court will accept this fact over Plaintiff’s
 objection.

 2 FMLA leave time falls within Defendant’s excused leave policy,
 for which no points are assessed, and Plaintiff was, in fact,
 not assessed points during periods of FMLA leave. (Def. SOMF at
 ¶13). Plaintiff argues, without citation to the record, that
 Defendant failed to excuse all of Plaintiff’s absences “that
 were caused by his disabilities.” (ECF No. 37-2 at ¶13). Our
 Local Civil Rules require opponents of summary judgment to
 furnish “a responsive statement of material fact[], addressing
 each paragraph of the movant’s statement, indicating agreement
 or disagreement and, if not agreed, stating each material fact
 in dispute and citing to the affidavits and other documents
 submitted in connection with the motion[.]” L. Civ. R. 56.1(a).

                                      4
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 5 of 28 PageID: 674




 are assessed a single point for being excessively tardy or

 absent.   (Def. SOMF at ¶10).      Accrual of nine points under

 Defendant’s absenteeism policy results in automatic termination,

 without exception or flexibility. 3      (Def. SOMF at ¶¶27-28).      When

 an employee reached seven absence points, they received a

 written warning advising them they were nearing the nine-point

 mark.   (Def. SOMF at ¶29).     The written warning outlined each

 instance where a point was assessed.        (Def. SOMF at ¶30).     Once

 an employee received nine points, however, termination was

 mandatory under Defendant’s policy.        (Def. SOMF at ¶28).

       Separate from his FMLA leave, Plaintiff was absent from

 work on a number of additional, non-FMLA excused occasions, the


 Plaintiff has not cited to any authority in support of his
 assertion.

 Additionally, the Court recognizes a difference between “approved
 FMLA time” and absences “caused by [Plaintiff’s] disabilities[,]”
 a distinction that will be discussed further, infra. Finding that
 Plaintiff’s denial of this fact does not comply with Local Civil
 Rule 56.1(a) and is not otherwise supported by the record, the
 Court resolves this dispute against Plaintiff not because it is
 immaterial but because the assertion is not supported by admissible
 evidence.

 3 Plaintiff contests this fact. Plaintiff admits that
 Defendant’s human resources manager testified consistent with
 this fact but denies “that Defendant’s witnesses are credible.”
 (ECF No. 37-2 at ¶28). While Plaintiff attempts to manufacture
 credibility issues, Plaintiff cites no evidence suggesting that
 termination was not automatic after accrual of nine points. As
 such, the Court accepts this fact as unrebutted as no record
 evidence contradicts it.


                                      5
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 6 of 28 PageID: 675




 last of which occurred in October of 2016.          On October 5, 2016,

 Plaintiff called out of work and attempted to invoke his FMLA

 leave.    (Def. SOMF at ¶32).    Unfortunately, Plaintiff had

 already exhausted his FMLA leave allotment, and this absence

 was, therefore, unexcused under Defendant’s leave policy.           (Def.

 SOMF at ¶33).    Because this absence was not excused, Plaintiff

 received a point for it.      See (Def. SOMF at ¶34).      That point

 assessment brought Plaintiff to nine total points for unexcused

 absences.    (Id.).   Defendant’s human resource manager was

 alerted to the point accrual and presented the matter to the

 human resources team for resolution.          (Def. SOMF at ¶35).

       Thereafter, a meeting was held with Plaintiff and two

 representatives from Plaintiff’s union.          (Def. SOMF at ¶37).    At

 that meeting, Plaintiff was informed he was being terminated for

 excessive absenteeism under Defendant’s unexcused absenteeism

 policy.    (Def. SOMF at ¶38).     During this meeting, Plaintiff

 received a written notice outlining all instances of point

 accrual and noting his termination.          (Def. SOMF at ¶39).

 Defendant discussed the notification with Plaintiff and “went

 over the occurrences that resulted in Plaintiff reaching 9

 points[.]”    (Def. SOMF at ¶40).        Plaintiff told Defendant that

 “at least two of the absences were due to his disabilities” and

 asked whether there was “anything that could be done regarding



                                      6
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 7 of 28 PageID: 676




 th[ose] attendance points” 4 including “removing them from his

 record.” 5   (Pl. SOMF at ¶83).    Defendant was not willing to make

 an exception and stood firm on its decision.         See (Pl. SOMF at

 ¶¶84-86).

       Plaintiff’s complaint contains three counts, which

 Plaintiff then sub-divides into various sub-counts.          The first

 count alleges FMLA interference and FMLA retaliation claims.

 Count two alleges Defendant violated the ADA by discriminating

 against Plaintiff on the basis of his disability, failing to

 accommodate him, and retaliating against him. 6        Count three



 4Plaintiff suggested during this meeting that he thought he had
 additional FMLA leave time remaining. Defendant advised
 Plaintiff that if he believed he had FMLA leave time remaining,
 he could contact the third-party FMLA administrator and, if
 true, Defendant would correct the situation. (Def. SOMF at
 ¶43).

 5The parties disagree about whether Plaintiff ever requested an
 accommodation due to his disabilities. Defendant asserts that
 Plaintiff never sought any type of reasonable accommodation for
 his disabilities during this termination hearing or the absence-
 reporting phone calls leading up to it. (Def. SOMF at ¶46).
 Plaintiff argues that he did, citing to his own statement of
 material facts in which Plaintiff essentially says his
 notification that two of the nine points resulted from his
 disabilities and asking that they be removed from his record was
 a request for accommodation. (Pl. SOMF at ¶¶79-86). Whether
 such a request constitutes a request for reasonable
 accommodations will be discussed further, infra.

 6 Plaintiff also alleged hostile work environment claims but has
 stated his intention to abandon those claims. (ECF No. 37 (“Pl.
 Br.”) at 7, n.1). As such, the Court will not assess these claims
 further.

                                      7
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 8 of 28 PageID: 677




 alleges Defendant violated the NJLAD by discriminating against

 Plaintiff on the basis of his disability, failing to accommodate

 Plaintiff, and retaliating against Plaintiff. 7

                                 DISCUSSION

       I.   Subject Matter Jurisdiction

       This Court exercises subject matter jurisdiction pursuant

 to 28 U.S.C. §§ 1331 and 1367.

      II.   Legal Standard

       Summary judgment is appropriate where the Court is

 satisfied that “‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits if any,’ . . . demonstrate the absence of a genuine

 issue of material fact” and that the moving party is entitled to



 7 Plaintiff also presents a number of additional facts he
 suggests are relevant, including those relating to (1) an
 incident in which Plaintiff was reprimanded for taking an
 unscheduled break (which Plaintiff represents he took because he
 was having a panic attack) for which Plaintiff was reprimanded
 for not telling his supervisor he needed time off, and (2) a
 change in duties where Plaintiff was asked to pack bearings
 instead of helping to create them. See gen. (Pl. SOMF at ¶¶33-
 76). Plaintiff categorizes these facts as “animosity following
 and relating to [Plaintiff’s use] of FMLA leave.” See (Pl. SOMF
 at ¶¶32-33). While Plaintiff suggests these facts are relevant,
 he does not rely on them in his brief in any substantial manner.
 Instead, Plaintiff focuses this Court’s attention almost
 exclusively on facts surrounding Plaintiff’s termination. A
 detailed recitation of these additional proffered facts,
 therefore, is unwarranted as they do not affect the outcome of
 Defendant’s motion.


                                      8
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 9 of 28 PageID: 678




 a judgment as a matter of law.”          Celotex Corp. v. Catrett, 477

 U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56).

       An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving

 party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).    A fact is “material” if, under the governing

 substantive law, a dispute about the fact might affect the

 outcome of the suit.     Id.   “In considering a motion for summary

 judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence;

 instead, the non-moving party’s evidence ‘is to be believed and

 all justifiable inferences are to be drawn in his favor.’”

 Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

 (citing Anderson, 477 U.S. at 255).

       Initially, the moving party bears the burden of

 demonstrating the absence of a genuine issue of material fact.

 Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

 always bears the initial responsibility of informing the

 district court of the basis for its motion, and identifying

 those portions of ‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits, if any,’ which it believes demonstrate the absence

 of a genuine issue of material fact.”); see Singletary v. Pa.



                                      9
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 10 of 28 PageID: 679




 Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

 the initial burden is on the summary judgment movant to show the

 absence of a genuine issue of material fact, ‘the burden on the

 moving party may be discharged by []showing[]--that is, pointing

 out to the district court—–that there is an absence of evidence

 to support the nonmoving party’s case’ when the nonmoving party

 bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

 at 325)).

       Once the moving party has met this burden, the nonmoving

 party must identify, by affidavits or otherwise, specific facts

 showing that there is a genuine issue for trial.          Celotex, 477

 U.S. at 324.     A “party opposing summary judgment ‘may not rest

 upon the mere allegations or denials of the . . . pleading[s].’”

 Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).            For

 “the non-moving party[] to prevail, [that party] must ‘make a

 showing sufficient to establish the existence of [every] element

 essential to that party’s case, and on which that party will

 bear the burden of proof at trial.’”        Cooper v. Sniezek, 418 F.

 App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

 Thus, to withstand a properly supported motion for summary

 judgment, the nonmoving party must identify specific facts and

 affirmative evidence that contradict those offered by the moving

 party.    Anderson, 477 U.S. at 257.



                                      10
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 11 of 28 PageID: 680




                                  ANALYSIS

        I.   Plaintiff’s FMLA Allegations

       “An employer may be sued under the FMLA for interfering

 with an employee’s FMLA rights, as well as for retaliating

 against an employee who exercises rights under the FMLA.”

 Caruso, 2019 WL 4727912, at *5 (citing Lupyan v. Corinthian

 Colleges Inc., 761 F.3d 314, 318 (3d Cir. 2014)).          “[F]iring an

 employee for a valid request for FMLA leave may constitute

 interference with the employee’s FMLA rights as well as

 retaliation against the employee.”        Id. (quoting Erdman v.

 Nationwide Ins. Co., 582 F.3d 500, 509 (3d Cir. 2009)).

       Plaintiff asserts both an FMLA retaliation and FMLA

 interference claim.      While the two are certainly related, and

 while Plaintiff addresses them jointly in his briefing, the

 Court will address each claim separately because they are

 governed by differing legal standards.

         a. Summary Judgment Is Appropriate On Plaintiff’s FMLA
            Interference Claim

       Defendant argues that Plaintiff requested and received all

 FMLA benefits owed to him by law and exhausted those benefits

 without interference.      As such, Defendant argues, summary

 judgment is appropriate.      Plaintiff disagrees.

       29 U.S.C. § 2615(a)(1) prohibits an employer from

 “interfer[ing] with, restrain[ing], or deny[ing] the exercise of


                                      11
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 12 of 28 PageID: 681




 or the attempt to exercise, any right” that it guarantees.            To

 prevail on an FMLA interference claim, an employee “must show

 (1) she was entitled to take FMLA leave on [the date it was

 sought for], and (2) [the employer] denied her right to do so.”

 Lichtenstein v. Univ. of Pittsburg Med. Ctr, 691 F.3d 294, 312

 (3d Cir. 2012) (citing Callison v. City of Philadelphia, 430

 F.3d 117, 119 (3d Cir. 2005)); Sommer v. The Vanguard Group, 461

 F.3d 397, 399 (3d Cir. 2006).       The interference inquiry is

 merely about whether the employer provided its employee with the

 entitlements and protections guaranteed by the FMLA.           Caruso,

 2019 WL 4727912, at *8 (citing Hodgens v. Gen. Dynamics Corp.,

 144 F.3d 151, 159 (1st Cir. 1998)); Callison, 430 F.3d at 120.

       While Plaintiff does not clearly articulate his theory of

 alleged interference, Plaintiff’s complaint strongly suggests

 his focus is on Defendant’s assessment of an absenteeism point

 for absences occurring in October of 2016. 8        Plaintiff argues

 that “it may constitute both an interference violation and/or

 retaliation to terminate an employee for requesting FMLA leave.”

 (Pl. Br. at 18).     Plaintiff avers that he “was terminated in


 8 A review of Plaintiff’s brief reveals that the term
 “interference” appears only seven times, all of which appear
 over the course of a single paragraph. This demonstrates the
 lack of support Plaintiff provides for his FMLA interference
 claim and leaving the Court to speculate on some level as to the
 exact theory advanced by Plaintiff.


                                      12
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 13 of 28 PageID: 682




 retaliation for requesting and utilizing leave and/or

 accommodations under the ADA and FMLA.”         (Pl. Br. at 20).

 Lastly, Plaintiff argues he “was terminated just one day after

 engaging in protected activities under both the FMLA and ADA by

 utilizing approved medical leave on October 10, 2018 because of

 a flareup related to his disabilities.”         (Pl Br. at 23).

       Despite Plaintiff’s averment that he was fired after

 invoking protected FMLA leave during October of 2016, the record

 proves that Defendant’s October 2016 leave was not protected by

 the FMLA because Plaintiff had exhausted all of his available

 FMLA leave by that time.      Essentially, Plaintiff sought to draw

 from a dry well, rendering his leave unprotected.          See Coker v.

 McFaul, 247 F. App’x 609, 620 (6th Cir. 2007) (quoting Manns v.

 ArvinMeritor, Inc., 291 F. Supp. 2d 655, 660 (N.D. Ohio 2003))

 (“Once an employee exceeds his . . . FMLA leave, additional

 leave . . . is not protected[.]”); see also Smith v. Medpointe

 Healthcare, Inc., 338 F. App’x 230, 233–34 (3d Cir. 2009)

 (affirming district court’s grant of summary judgment in favor

 of defendant-employer on an FMLA interference claim where

 plaintiff was found to have taken absences beyond those

 permitted by FMLA, and where those non-protected absences

 triggered the employer’s stated absenteeism policy, compelling

 termination).     Because Plaintiff cannot establish that he was



                                      13
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 14 of 28 PageID: 683




 entitled to FMLA leave for the dates in October 2016 he invoked

 such leave, he cannot establish Defendant interfered with his

 FMLA rights.     See Lichtenstein, 691 F.3d at 312.

       Relevantly, an employer’s decision not to grant extended,

 unprotected leave, is not an interference with FMLA rights; said

 differently, Defendant cannot be found to interfere with

 Plaintiff’s attempts to use time he did not have.          See Coker,

 247 F. App’x at 620; Smith, 338 F. App’x at 233–34.           Because

 Plaintiff has not presented evidence suggesting he was entitled

 to the leave he sought, the Court will grant summary judgment on

 Plaintiff’s FMLA interference claim.

         b. Summary Judgment Is Appropriate On Plaintiff’s FMLA
            Retaliation Claim

       “The FMLA prohibits employers from discriminating against

 employees who have taken FMLA leave, and also prohibits

 employers from using an employee’s utilization of FMLA leave as

 a negative factor in employment actions, such as hiring,

 promotion, or disciplinary actions.”        Caruso, 2019 WL 4727912,

 at *5 (citing 29 U.S.C. § 2615(a)(2); 29 C.F.R. § 825.220(c)).

 “To establish a retaliation claim under the FMLA, a plaintiff

 must first establish a prima facie case of retaliation by

 demonstrating that: (1) she availed herself of a protected right

 under the FMLA; (2) she suffered an adverse employment action;

 and (3) the adverse action was causally related to the


                                      14
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 15 of 28 PageID: 684




 plaintiff’s FMLA leave.”      Id. (citing Conoshenti v. Pub. Serv.

 Elec. & Gas Co., 364 F.3d 135, 146 (3d Cir. 2004)).

       Once a plaintiff has established a prima facie case, the

 burden shifts to the defendant to articulate a legitimate,

 nondiscriminatory reason for the adverse action.          Moore v. City

 of Philadelphia, 461 F.3d 331, 342 (3d Cir. 2006); Krouse v. Am.

 Sterilizer Co., 126 F.3d 494, 500–01 (3d Cir. 1997).           If the

 defendant is successful in articulating a legitimate,

 nondiscriminatory reason for the adverse action, the burden then

 shifts back to the plaintiff, who must show that the employer’s

 proffered reason is only pretext and that the employer’s real

 reason for the adverse action was to retaliate against the

 employee for taking FMLA leave.        Id. (citing Hodgens, 144 F.3d

 at 161; Thurston v. Cherry Hill Triplex, 941 F. Supp. 2d 520,

 532 (D.N.J. 2008)).

       To demonstrate the third prong of a prima facie case,

 Plaintiff “must point to evidence sufficient to create an

 inference that a causative link exists between her FMLA leave

 and her termination.”      Lichtenstein, 691 F.3d at 307 (citing

 Farrell v. Planters Lifesavers Co., 206 F.3d 271, 279–81 (3d

 Cir. 2000)).

       Plaintiff fails to state a prima facie claim for FMLA

 retaliation for the same reasons his interference claim fails:



                                      15
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 16 of 28 PageID: 685




 he has not shown he was retaliated against for invoking a

 protected right because the FMLA leave time he sought to use had

 already been exhausted. 9     See Coker, 247 F. App’x at 620; Smith,

 338 F. App’x at 233–34.      On that basis alone, Plaintiff’s claim

 must fail.    Nonetheless, even if Plaintiff could be deemed to

 state a prima facie claim, Defendant has articulated a

 legitimate, non-discriminatory basis for terminating Plaintiff,

 which Plaintiff has not adequately rebutted: excessive,

 unprotected absenteeism.

       Defendant has a clear attendance policy, which Plaintiff

 violated by recording excessive, unexcused, non-FMLA protected

 absences.    The record contains ample evidence of Defendant’s

 policy and Plaintiff’s accumulation of absentee points under the

 otherwise neutral policy.       On this record, the Court is

 satisfied Defendant has sufficiently expressed a legitimate,

 non-discriminatory basis for terminating Plaintiff.           Indeed, the

 Third Circuit, like several of its sister circuits throughout

 the country, has found that termination due to excessive,



 9 For this same reason, the Court is not convinced Plaintiff has
 adequately satisfied the third prong of the analysis, which
 requires he prove a causal link between the protected FMLA
 activity and his termination. See Lichtenstein, 691 F.3d at
 307. Because Plaintiff’s activity – invoking leave time he did
 not have – is not a protected activity, there can be no
 causative link between his termination and a protected activity.


                                      16
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 17 of 28 PageID: 686




 unexcused, non-FMLA absences is enough to warrant a finding in

 Defendant’s favor.      Smith, 338 F. App’x at 234 (“Medpointe had

 just cause to terminate Smith’s employment because Smith’s non-

 FMLA leave violated its absence policy”); Johnson v. Vintage

 Pharm., Inc., 185 F. App’x 798, 799–800 (11th Cir. 2006)

 (affirming grant of judgement where employer provided full FMLA

 benefits and the plaintiff was excessively absent above and

 beyond the time provided by the FMLA); Coker, 247 F. App’x at

 620 (quoting Manns, 291 F. Supp. 2d at 660) (“There is no

 regulatory or statutory authority to impose upon an employer the

 obligation to provide [family medical leave] in excess of the

 12–week period under these circumstances.         ‘Once an employee

 exceeds his twelve work weeks (or sixty workdays) of FMLA leave,

 additional leave in the twelve month period is not protected by

 the FMLA, and termination of the employee will not violate the

 FMLA.’”).

       The next step in the analysis, then, is for Plaintiff to

 offer proof that Defendant’s proffered reason for termination is

 pretextual.    See Moore, 461 F.3d at 342; Krouse, 126 F.3d at

 500–01. Plaintiff has not carried that burden.          There is no

 record evidence to suggest that Plaintiff was terminated for

 anything other than his accumulation of points sufficient for

 termination under Defendant’s clearly stated and uniformly



                                      17
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 18 of 28 PageID: 687




 applied policy.     Therefore, Defendant is entitled to judgment as

 a matter of law on this claim.

       II.   Plaintiff’s ADA/NJLAD Allegations

         a. Summary Judgment Is Appropriate On Plaintiff’s
            Disability Discrimination Claims

       “Disability discrimination claims under the ADA and the

 NJLAD are analyzed under the same framework.”          Stewart v. Cty.

 of Salem, 274 F. Supp. 3d 254, 259 (D.N.J. 2017) (Hillman, J.)

 (citing Guarneri v. Buckeye Pipe Line Services Co., 205 F. Supp.

 3d 606, 615 (D.N.J. 2016); Joseph v. New Jersey Transit Rail

 Operations Inc., 586 Fed. App’x. 890, 892 (3d Cir. 2014); Victor

 v. State, 4 A.3d 126, 145 (N.J. 2010)).         To state a prima facie

 cause of action for disability discrimination, Plaintiff must

 show he: (1) was disabled; (2) is otherwise qualified to perform

 the essential functions of the job, with or without reasonable

 accommodations by the employer; and (3) suffered an otherwise

 adverse employment decision as a result of discrimination.            Id.

 (citing Guarneri, 205 F. Supp. 3d at 615).         Disability

 discrimination encompasses not only adverse actions motivated by

 prejudice and fear of disabilities, but also includes failing to

 make reasonable accommodations for a plaintiff’s disabilities. 10


 10For the reasons to be discussed, infra, this Court finds
 Plaintiff’s reasonable accommodations claims fail. Because
 Plaintiff’s reasonable accommodations claims fail, so too must
 Plaintiff’s disability discrimination claims to the extent they

                                      18
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 19 of 28 PageID: 688




 Taylor v. Phoenixville School Dist., 184 F.3d 296, 305–06 (3d

 Cir. 1999) (discussing ADA); Gavin v. Haworth, Inc., No. 15-180,

 2016 WL 7325474, *6 (D.N.J. Dec. 16, 2016) (discussing NJLAD).

       “It should not require saying that generally attendance is

 a requirement of a job.      Not surprisingly, courts are in

 agreement on this point.”       Waggoner v. Olin Corp., 169 F.3d 481,

 483 (7th Cir. 1999) (citing Tyndall v. National Educ. Ctrs., 31

 F.3d 209 (4th Cir. 1994); Santiago v. Temple Univ., 739 F. Supp.

 974, 979 (E.D. Pa. 1990), aff’d, 928 F.2d 396 (3d Cir. 1991)

 (“attendance is necessarily the fundamental prerequisite to job

 qualification”); Tumbler v. American Trading & Prod. Corp., No.

 96-8566, 1997 U.S. Dist. LEXIS 6119, *4-5 (E.D. Pa. May 2, 1997)

 (citations omitted) (“In addition to possessing the skills

 necessary to perform the job in question, an employee must be

 willing and able to demonstrate these skills by coming to work

 on a regular basis. . . . Therefore, a regular and reliable

 level of attendance is a necessary element of most jobs”);

 Rogers v. International Marine Terminals Inc., 87 F.3d 755 (5th

 Cir. 1996); Nesser v. Trans World Airlines, Inc., 160 F.3d 442

 (8th Cir. 1998)).




 rely upon an alleged failure to provide reasonable
 accommodations.


                                      19
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 20 of 28 PageID: 689




       In Miller v. University of Pittsburgh Medical Center, 350

 Fed. Appx. 727 (3d Cir. 2009), the Third Circuit found that

 “[a]ttendance can constitute an essential function under the

 ADA[.]”    Id. at 729.    Certainly, “[c]ommon sense dictates that

 regular attendance is usually an essential in most every

 employment setting; if one is not present, he is usually unable

 to perform his job.”      Id. (quoting Jovanovic v. In–Sink–Erator

 Div. of Emerson Elec. Co., 201 F.3d 894, 899–900 (7th Cir.

 2000)).    In Miller, the appellant-plaintiff’s job description

 required her to assist with surgical procedures in a hospital.

 Based on that role, the Third Circuit found it “evident that

 attendance is an essential element of this position.”           Id.   The

 Third Circuit found that because the plaintiff had not provided

 evidence of a reasonable accommodation that would enable her to

 perform her essential, on-scene functions, affirmation of a

 district court’s grant of summary judgment in favor of an

 employer-defendant was warranted.         Id.

       Like the plaintiff-appellant in Miller, Plaintiff’s job

 duties require him to be in attendance and on a factory floor,

 physically handling machinery in the manufacturing process.

 Therefore, regular attendance – when not otherwise excused – is

 undoubtedly an inherent qualification of Plaintiff’s job

 description.



                                      20
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 21 of 28 PageID: 690




       Because attendance is key to Plaintiff’s job duties, and

 because Plaintiff’s history of unexcused absenteeism indicates

 an inability to attend work on a regular basis when not

 otherwise excused, the Court cannot find Plaintiff is qualified

 for the job he occupied.      See, e.g., Miller, 350 Fed. Appx. at

 729; Santiago, 739 F. Supp. at 979.        Additionally, for the

 reasons to be discussed below, Plaintiff has not provided

 evidence that he requested a reasonable accommodation that would

 permit him to otherwise carry out his on-the-floor obligations.

 Defendant is therefore entitled to summary judgment on this

 claim.

          b. Summary Judgment Is Appropriate On Plaintiff’s Failure
             to Accommodate Claims

       “The failure to accommodate is one of two distinct

 categories of disability discrimination claims[.]”           Rich v.

 State, 294 F. Supp. 3d 266, 278 (D.N.J. 2018) (quoting Tynan v.

 Vicinage 13 of Superior Court, 798 A.2d 648, 655 (N.J. Supt. Ct.

 App. Div. 2002)).     The elements of failure to accommodate claims

 under the NJLAD and the ADA are so similar that the two may be

 addressed together.      Id. (citing Armstrong v. Burdette Tomlin

 Mem’l Hosp., 438 F.3d 240, 246 n.12 (3d Cir. 2006)).

       To establish a prima facie case of failure to accommodate,

 Plaintiff must establish the following factors: (1) Plaintiff

 was handicapped or disabled within the meaning of the statutes;


                                      21
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 22 of 28 PageID: 691




 (2) Plaintiff was qualified to perform the essential functions

 of the position of employment, with or without accommodation;

 (3) Plaintiff suffered an adverse employment action because of

 the handicap or disability; and (4) Defendant sought another to

 perform the same work after Plaintiff had been removed from the

 position.    McQuillan v. Petco Animal Supplies Stores, Inc., No.

 13-5773, 2014 WL 1669962, *6 (D.N.J. Apr. 28, 2014); Armstrong,

 438 F.3d at 246; Tynan, 798 A.2d at 657.

       Plaintiff fails to state a prima facie case for retaliation

 under the ADA and the NJLAD.       Plaintiff’s failure to accommodate

 claim fails for at least two reasons.         First, Plaintiff has not

 shown he was qualified to perform the essential functions of his

 position of employment.      As this Court discussed in greater

 detail, supra, because Plaintiff’s job duties required him to

 operate machinery from the shop floor, and because Plaintiff

 cannot establish an ability to regularly attend work when not

 otherwise excused, he cannot establish he is qualified for the

 role he held.     See, e.g., Santiago, 739 F. Supp. at 979

 (“attendance is necessarily the fundamental prerequisite to job

 qualification”); Tumbler, 1997 U.S. Dist. LEXIS 6119, at *4-5

 (“a regular and reliable level of attendance is a necessary

 element of most jobs”); Miller, 350 Fed. Appx. at 729 (“regular

 attendance is . . . essential”).



                                      22
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 23 of 28 PageID: 692




       Plaintiff nonetheless argues he requested a reasonable

 accommodation during his termination meeting – removal of

 absenteeism points – and that request was inappropriately

 rejected without due consideration.        Specifically, Plaintiff

 argues that he

       requested assistance for [his] disabilities . . . ,
       “asking whether there was anything that could be done
       regarding these points, including removing them from
       my record, as the same we[re] due to conditions as
       opposed to general call-outs.” In response,
       [Defendant] failed entirely to engage in the
       interactive process or accommodate Mr. Marsh for even
       just one day past his FMLA leave entitlement, which is
       all that would have been required to preserve his
       employment[.]

 (Pl. Br. at 16).

       Plaintiff directs this Court to a line of cases suggesting

 extended periods of leave for medical treatment may be deemed a

 request for reasonable accommodation.         See (ECF No. 37 at 14).

 Those cases generally hold that “[a] leave of absence for

 medical treatment may constitute a reasonable accommodation

 under the ADA.”     See Conoshenti v. Public Serv. Elec. & Gas Co.,

 364 F.3d 135, 151 (3d Cir. 2004) (“[T]he federal courts that

 have permitted a leave of absence as a reasonable accommodation

 under the ADA have reasoned . . . that applying such a

 reasonable accommodation at the present time would enable the

 employee to perform his essential job functions in the near

 future.”); Shannon v. City of Philadelphia, No. 98-5277, 1999


                                      23
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 24 of 28 PageID: 693




 U.S. Dist. LEXIS 18089, 1999 WL 1065210, at *6 (E.D. Pa. Nov.

 23, 1999) (“Viewing the evidence in the light most favorable to

 [plaintiff], the court finds that a reasonable jury could

 conclude that [plaintiff’s] request for an additional three

 months of unpaid leave for medical treatment was a reasonable

 accommodation.”).

       These cases, however, are easily distinguishable.

 Plaintiff did not request an accommodation so he could obtain

 additional medical treatment; instead, he requested - after

 being placed on notice of his termination for excessive,

 unexcused absenteeism - that Defendant retroactively excuse

 otherwise unexcused absences so he could keep his job.           Such

 requests are, the Court finds, inherently different.           Plaintiff

 does not explain how receiving such a benefit would help him

 accomplish his employment tasks in the “near future” and this

 Court finds that he cannot so prove.        See Conoshenti, 364 F.3d

 at 151.    On that basis alone, Defendant is entitled to summary

 judgment on this claim.

       Moreover, Plaintiff has not established Defendant sought

 another to perform the same work after plaintiff had been

 removed from the position.       For these reasons, Plaintiff’s

 failure to accommodate claims fail.




                                      24
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 25 of 28 PageID: 694




         c. Summary Judgment Is Appropriate As To Plaintiff’s
            Retaliation Claims

       The ADA and NJLAD make it unlawful to retaliate against or

 intimidate any individual because he or she has opposed any act

 or practice made unlawful by the ADA or NLJAD.          42 U.S.C. §

 12203; N.J.S.A. 10:5–12(d), (e); Krouse, 126 F.3d at 502

 (citations and internal quotation marks omitted) (“Unlike a

 plaintiff in an ADA discrimination case, a plaintiff in an ADA

 retaliation case need not establish that he is a qualified

 individual with a disability.”).          To prove a prima facie case of

 retaliation under the ADA or the NJLAD, the plaintiff must

 demonstrate by a preponderance of the evidence that (1) he

 engaged in a protected activity; (2) he suffered an adverse

 action; and (3) a causal connection exists between the protected

 activity and the adverse action.          Krouse, 126 F.3d at 500.

       “If an employee establishes a prima facie case of

 retaliation under the ADA, the burden shifts to the employer to

 advance a legitimate, non-retaliatory reason for its adverse

 employment action.”      Krouse, 126 F.3d at 500 (citation omitted).

 The Third Circuit explains that the employer’s burden at this

 stage is “relatively light: it is satisfied if the defendant

 articulates any legitimate reason for the [adverse employment

 action]; the     defendant need not prove that the articulated

 reason actually motivated the [action].”          Id. at 500-01 (quoting


                                      25
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 26 of 28 PageID: 695




 Woodson v. Scott Paper Co., 109 F.3d 913, 920 n.2 (3d Cir.

 1997), cert. denied, 118 S. Ct. 299, 139 L. Ed. 2d 230 (1997)).

 If the employer satisfies its burden, “the plaintiff must be

 able to convince the factfinder both that the employer’s

 proffered explanation was false, and that retaliation was the

 real reason for the adverse employment action.”           Id. at 501

 (citing Woodson, 109 F.3d at 920 n.2).         It is on the plaintiff

 to prove that retaliatory animus played a role in the employer's

 decision-making process and that it had an effect on the outcome

 of that process.     Id. (citing Woodson, 109 F.3d at 931-35). The

 burden of proof remains at all times with the plaintiff.            Id.

 (citing Woodson, 109 F.3d at 920 n.2.

       To obtain summary judgment, the employer must show that the

 trier of fact could not conclude, as a matter of law, “(1) that

 retaliatory animus played a role in the employer’s decision[-

 ]making process and (2) that it had a determinative effect on

 the outcome of that process.”       Krouse, 126 F.3d at 501.      This

 may be accomplished by establishing a plaintiff’s inability to

 raise a genuine issue of material fact as to either: “(1) one or

 more elements of the plaintiff’s prima facie case or, (2) if the

 employer offers a legitimate non-retaliatory reason for the

 adverse employment action, whether the employer’s proffered




                                      26
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 27 of 28 PageID: 696




 explanation was a pretext for retaliation.”         Id. (citations

 omitted).

       As to Plaintiff’s prima facie case, Plaintiff argues he

 engaged in a protected activity by “taking medical leaves of

 absence and requesting FMLA for his disabilities on numerous

 occasions, including, but not limited to, on October 10, 2016.”

 (ECF No. 37 at 19).      As for the adverse action requirement,

 Plaintiff alleges he “was terminated in retaliation for

 requesting and utilizing leave and/or accommodations under the

 ADA and FMLA.” (ECF No. 37 at 20).        The problem with Plaintiff’s

 theory, as this Court previously explained, is that (1) the

 record proves Defendant offered Plaintiff, and Plaintiff used,

 all available FMLA leave guaranteed by law, and (2) Plaintiff’s

 termination followed documented accrual of unexcused, non-FMLA

 protected absences.      While the Court hesitates to conclude

 Plaintiff proved a prima facie case of retaliation, again, this

 Court finds the issue easily disposed of by seeing the analysis

 through to the end.

       As this Court previously concluded, Defendant has set forth

 a non-pretextual basis for terminating Plaintiff: excessive,

 unexcused absenteeism.      The record fully supports that position.

 Turning the inquiry back to Plaintiff, as this Court must, the

 Court finds Plaintiff unable to present evidence suggesting that



                                      27
Case 1:17-cv-06939-NLH-KMW Document 41 Filed 04/23/20 Page 28 of 28 PageID: 697




 stated basis for termination was pretextual.          As such, summary

 judgment is appropriate on Plaintiff’s retaliation claims.

                                 CONCLUSION

       For the reasons expressed above, Defendant’s motion for

 summary judgment (ECF No. 33) will be granted in its entirety.

 A separate Order will be entered and this matter will be marked

 by the Clerk as closed.



 Date: April 23, 2020                        s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      28
